FILED
                                                                               Dec 04, 2018
                                                                               12:08 PM(CT)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT GRAY

EVAN BACH,                                  )   Docket No. 2018-02-0298
        Employee,                           )
v.                                          )
LYNN FOGLEMAN                               )   State File No. 51112018
CONSTRUCTION,                               )
         Employer,                          )
and                                         )
PLAZA INSURANCE COMPANY,                    )   Judge: Brian K. Addington
         Insurance Carrier.                 )


                     ORDER DENYING MEDICAL BENEFITS


      This matter came before the Court on Evan Bach's Request for Expedited Hearing
seeking medical benefits for his January 15, 2018 work-related accident at Lynn
Fogleman Construction (Fogleman). Mr. Bach requested a decision on the record.
Fogleman did not object.

       After reviewing the file, the Court determined it would make an on-the-record
determination rather than conduct an in-person evidentiary hearing, holding it needed no
additional information to determine whether Mr. Bach is likely to prevail at a hearing on
the merits.
       The Court sent a docketing notice giving the parties seven business days to object
to the contents of the record and to file briefs. Fogleman filed a Position Statement; Mr.
Bach did not. The case came before the Court on December 3, 2018, on the issue of
whether Mr. Bach is entitled to a panel of specialists to address his vertigo and hearing
complaints. Because no physician recommended treatment or referral for treatment of
Mr. Bach's complaints, the Court denies the requested relief.




                                            1
                                               Claim History
           Mr. Bach fell from a ladder at work and underwent emergency medical treatment.
    The ER providers diagnosed multiple ribs fractures, a subarachnoid hemorrhage, pleural
    effusion and a collapsed lung.
       Mr. Bach saw several specialists for his emergency care. Dr. Paris Patel treated
the pleural effusion. Dr. Richard Carter addressed his collapsed lung and referred him to
a physiatri · t to address his fractured ribs. Fogleman provided a panel, and Mr. Bach saw
Dr. William Platt. 1 Dr. Platt provid d con ervative treatment for Mr. Bach broken ribs
and noted the subarachnoid hemorrhage had resolved. All three doctors placed Mr. Bach
at maximum medical improvement and did not recommend further treatment.
       Mr. Bach alleged he continues to suffer from hearing loss and vertigo and requests
a panel of physicians for treatment. Mr. Bach originally insisted in his Petition for
Benefit Determination that Fogleman provided him with an invalid panel, but in his
Request for Expedited Hearing asserted that it failed to provide a panel of specialists. 2
Fogleman argued that it provided emergency treatment and a panel of physicians when
the emergency physician made a referral. As no physician recommended further
treatment, it argued it should not be forced to provide another panel to Mr. Bach.
                              Findings of Fact and Conclusions of Law
       Mr. Bach has the burden of proof but need not prove every element of his claim by
a preponderance of the evidence to receive relief at an expedited hearing. Instead, he
must present sufficient evidence he is likely to prevail at a hearing on the merits.
McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at
*7-8, 9 (Mar. 27, 2015).
       Mr. Bach has not presented to the Court a medical opinion that he needs treatment
to address his alleged vertigo and hearing loss. Rather, he relied on his own assertions
and asked the Court to make this medical determination. The Appeals Board previously
noted that judges are not well-suited to make independent medical determinations
without expert medical testimony supporting such a determination. See Scott v. Integrity
Staff Sol., 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *8 (Aug. 18, 20 15). Likewise,
parties and their lawyers cannot rely solely on their own medical interpretations of the
evidence to successfully support their arguments. Lurz v. Int 'I Paper Co., 2018 TN Wrk.
Comp. App. Bd. LEXIS 8, at *16-18 (Feb. 14, 2018).



1
  Mr. Bach did not sign the panel but chose to see Dr. Platt. When an employee seeks treatment from a
physician off a panel, it constitutes acceptance of the panel. See Tenn. Code Ann. § 50-6-204
(a)( 1)(D)(ii).

2
    Mr. Bach did not explain why he considered the panel invalid.

                                                      2
        The medical evidence indicates Mr. Bach received treatment by authorized
physicians who placed him at maximum medical improvement and concluded he does not
need additional treatment. Thus, the Court holds that Mr. Bach has not established he is
likely to succeed at a hearing on the merits as to his right to a panel of specialists for
hearing loss and vertigo.

       IT IS THEREFORE, ORDERED as follows:

   1. Mr. Bach's requested relief is denied at this time.

   2. This case is set for a Status Hearing on January 18, 2019, at 2:00 p.m. The
      parties must call 855-543-5044 to attend the hearing. Failure to call may result in
      a determination of the issues without your participation.


ENTERED December 4, 2018.



                                           IS/ Brian K. Addington
                                         BRIAN K. ADDINGTON, JUDGE
                                         Court of Workers' Compensation Claims

Information Considered:

  1.   Mr. Bach's Rule 72 Declaration
  2.   Request for Expedited Hearing
  3.   Petition for Benefit Determination
  4.   Dispute Certification notice
  5.   Submitted Medical Records
  6.   Suspension of Benefits Letter to Mr. Bach
  7.   Employer's Position Statement and Exhibits
  8.   Employer's Response to Docketing Notice




                                            3
                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Order was sent to the following
recipients by the following methods of service on December 4, 2018.

          Name              Certified    Via       Via     Service sent to:
                             Mail        Fax      Email
Kathleen Lewis,                                            klewis@forthepeople.com
Employee's Attorney                                 X      zwiley@forthepeople.com
Daniel Howard,
Employer's Attorney                                 X      daniel.howard@sa-trial.com




                                             4
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082